DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In view of the Appeal Brief filed on 16 September 2022, PROSECUTION IS HEREBY REOPENED. New grounds of rejection set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:

/JOHN FITZGERALD/           Primary Examiner and Acting Supervisory Patent Examiner, Art Unit 2855                                                                                                                                                                                             



Claim Rejections - 35 USC § 112


The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 25 and 26 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 25 states that a determination is done while the shut-off valve in the closed state using a line fitting method and a determination is done while the shut-off valve in the open state using another line fitting method.  Claim 26 discloses a determination is done indicating a pressure decrease over time using the line fitting method and a determination is done indicating a pressure increase over time using the other line fitting method. This is not quite adequately disclosed in the specification as filed. The specification states as follows: “The processor can use, for example, line fitting methods to compute a first slope for the sequence of second pressure measurements and a second slope for the sequence of third pressure measurements”

	While this does indicate that various line fitting methods can be used, it does not state that there are different line fitting methods used between the first and second slope measurements, nor does it state what line fitting method or methods are actually used, and thus all possible line fitting methods or techniques are not disclosed. Therefore, the claims lack an adequate written description as filed.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-6, 8, 10, 11, 13-18, 20, 22, and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hammond et al. (U.S. Patent Application Publication Number 2018/0291594; hereinafter referred to as Hammond).
Hammond discloses that according to at least one aspect, a fluid flow monitoring system includes an ultrasonic sensor for generating measurement signals associated with respective ultrasonic signals propagating through the fluid in the lumen, a shut-off valve for blocking fluid flow in the lumen, and a controller. The controller can be communicatively coupled to the ultrasonic sensor and to the shut-off valve. The controller can be configured to compute a plurality of fluid flow parameter estimates based on a plurality of measurement signals generated by the ultrasonic sensor over a time window while the shut-off valve is open. The controller can obtain an offset value associated with fluid flow parameter measurements during a zero-flow state of the shut-off valve. The controller can then check for presence of a fluid leak event based on the fluid flow parameter estimates over the time window and the offset value (Please see the abstract).
With respect to claim 1, Hammond discloses and illustrates a leak detection system (the abstract discloses a controller that can check for the presence of a fluid leak event) comprising: a pressure sensor (paragraph [0103] discloses the use of a pressure sensor) for measuring pressure of fluid within a hollow structure (the system is disclosed to include a lumen and pipes); a shut-off valve for controlling fluid flow through the hollow structure (a shut off valve 120) ; and a processor communicatively coupled to the pressure sensor and to the shut-off valve (a controller 350), the processor configured to: obtain, from the pressure sensor, a plurality of pressure measurements of the fluid while the shut-off valve is in an open state (see paragraph [0106]  and step 1245); obtain a different plurality of pressure measurements of the fluid while the shut-off valve is in a closed state (see paragraph [0106]  and step 1245); and detect a fluid leak event in response to both i) determining the pressure decrease over time of the plurality of pressure measurements while the shut-off valve is in the closed state and  ii) determining the pressure increase over time of the plurality of pressure measurements while the shut-off valve is in the open state (paragraph [0108] discloses the means to determine a leak event if a drop in pressure is detected as well as the surge of flow measurements once the valve is open. The use of a threshold is also disclosed in paragraph [107]. Using the measurements with the valve in opened or closed states is disclosed in paragraph [0106] which discloses running multiple pressure measurements and correlating the data is disclosed in paragraph [0108]. Paragraphs [0106] – [0108] and Figure 12 appear to disclose the method of claim 1 overall as it discloses finding a leak event based on fluid pressure measurements with the valves in the open and closed states).
With respect to claim 2, the leak detection system of claim 1, wherein the processor is configured to: compare the plurality of pressure measurements to the different plurality of pressure measurements; and detect the fluid leak event upon determining that the plurality of pressure measurements is greater than the second pressure measurement by a difference greater than a predefined threshold value is disclosed in paragraph [0108].
With respect to claim 3, the leak detection system of claim 1, wherein the processor is configured to: actuate the shut-off valve to switch to the closed state and block the fluid flow through the hollow structure after obtaining the plurality of pressure measurements; and obtain the second pressure measurement of the fluid after actuating the shut-off valve is disclosed in paragraph [0106].
With respect to claim 4, the leak detection system of claim 3, wherein the processor is configured to: obtain a plurality of different plurality of pressure measurements of the fluid while the shut-off valve is in the closed state; and detect the fluid leak event based on a negative slope or a degree of decrease of the plurality of different plurality of pressure measurements over time, or detect the fluid leak event based on one or more characteristics of a function associated with the plurality of different plurality of pressure measurements over time is disclosed in paragraph [0108].
With respect to claim 5, the leak detection system of claim 3, wherein the processor is configured to: actuate the shut-off valve to switch to the open state and allow the fluid flow through the hollow structure after obtaining the second pressure measurement; obtain a third pressure measurement of the fluid after causing the shut-off valve to switch to the open state; and detect the fluid leak event based on the first, second and third pressure measurements is disclosed in paragraph [0104] which discloses multiple measurements.
With respect to claim 6, the leak detection system of claim 5, wherein in detecting the fluid leak event the processor is configured to: compare the plurality of pressure measurements to the second pressure measurement; compare the second pressure measurement to the third pressure measurement; and detect the fluid leak event upon determining that (i) the plurality of pressure measurements is greater than the second pressure measurement by a first difference greater than a first predefined threshold value and (ii) the third pressure measurement is greater than the second pressure measurement by a second difference greater than a second predefined threshold value is disclosed in paragraph [0104] with the pressure measurements disclosed and paragraph [0108] through [0109] discloses the data collection and comparison.
With respect to claim 8, the leak detection system of claim 5, wherein in detecting the fluid leak event the processor is configured to: detect the fluid leak event (i) based on a negative slope or a degree of decrease of the plurality of pressure measurements over time and a positive slope or a degree of increase of the different plurality of pressure measurements over time, or (ii) based on one or more characteristics of a function associated with the plurality of pressure measurements and the different plurality of pressure measurements over time is disclosed in paragraph [0104].
With respect to claim 10, the leak detection system of claim 1, wherein the processor is configured to: obtain a plurality of plurality of pressure measurements of the fluid while the shut-off valve is in the open state; and detect the fluid leak event based on a positive slope or a degree of increase of the plurality of pressure measurements over time, or detect the fluid leak event based on one or more characteristics of a function associated with the plurality of pressure measurements over time is disclosed in paragraph [0107].
With respect to claim 11, the leak detection system of claim 1, wherein in detecting the fluid leak event the processor is further configured to: actuate the shut-off valve to switch to a second open state to allow the fluid to flow through the hollow structure after obtaining the second pressure measurement; obtain a plurality of fluid flow rate measurements after actuating the shut-off valve to switch to the second open state; estimate, using the plurality of fluid flow rate measurements, a fluid volume indicative of an amount of fluid flowing through the hollow structure after causing the shut-off valve to switch to the second open state; compare the fluid volume to a predefined fluid volume value; and detect the fluid leak event further based on the comparison of the fluid volume to the predefined fluid volume value is disclosed in paragraph [0108].
With respect to claim 13, a method of leak detection comprising: generating, by a pressure sensor, a plurality of pressure measurements of a fluid in a hollow structure while a shut-off valve is in an open state; generating, by the pressure sensor, a different plurality of pressure measurements of the fluid while the shut-off valve is in a closed state; and detecting, by a processor, a fluid leak event based on the first and different plurality of pressure measurements of the fluid is disclosed as discussed in relation to claim 1 above and in at least paragraph [0108].
With respect to claim 14, the method of claim 13, wherein detecting the fluid leak event includes: comparing, by the processor, the plurality of pressure measurements to the second pressure measurement; and detecting, by the processor, the fluid leak event upon determining that the plurality of pressure measurements is greater than the different plurality of pressure measurements by a difference greater than a predefined threshold value is disclosed in paragraph [0108].
With respect to claim 15, the method of claim 13 comprising: actuating, by the processor, the shut-off valve to switch to the closed state and block the fluid flow through the hollow structure after obtaining the plurality of pressure measurements; and generating, by the pressure sensor, the different plurality of pressure measurements of the fluid after actuating the shut-off valve is disclosed in paragraphs [0104] through [0109].
With respect to claim 16, the method of claim 15, comprising: generating, by the pressure sensor, a plurality of different plurality of pressure measurements of the fluid while the shut-off valve is in the closed state; and detecting, by the processor, the fluid leak event based on (i) a negative slope or a degree of decrease of the plurality of different plurality of pressure measurements over time, or (ii) one or more characteristics of a function associated with the different plurality of pressure measurements over time is disclosed in paragraphs [0104] through [0109].
With respect to claim 17, the method of claim 15, comprising: actuating, by the processor, the shut-off valve to switch to the open state and allow the fluid flow through the hollow structure after obtaining the second pressure measurement; generating, by the pressure sensor, a third pressure measurement of the fluid after causing the shut-off valve to switch to the open state; and detecting, by the processor, the fluid leak event based on the first, second and third pressure measurements is disclosed in paragraphs [0104] through [0109].
With respect to claim 18, the method of claim 17, wherein detecting the fluid leak event includes: comparing, by the processor, the plurality of pressure measurements to the second pressure measurement; comparing, by the processor, the second pressure measurement to the third pressure measurement; and detecting, by the processor, the fluid leak event upon determining that (i) the plurality of pressure measurements is greater than the second pressure measurement by a first difference greater than a first predefined threshold value, and (ii) the third pressure measurement is greater than the second pressure measurement by a second difference greater than a second predefined threshold value is disclosed in paragraphs in paragraphs [0104] through [0109].
With respect to claim 20, the method of claim 17, wherein detecting the fluid leak event includes: detecting, by the processor, the fluid leak event (i) based on a negative slope or a degree of decrease of the different plurality of pressure measurements over time and a positive slope or a degree of increase of the plurality of third pressure measurements over time, or (ii) based on one or more characteristics of a function associated with the different plurality of pressure measurements and the plurality of third pressure measurements over time is disclosed in paragraphs [0104] through [0109].
With respect to claim 22, the method of claim 13 comprising: generating, by the pressure sensor, a plurality of pressure measurements of the fluid while the shut-off valve is in the open state; and detecting, by the processor, the fluid leak event (i) upon determining a positive slope or a degree of increase of the plurality of pressure measurements over time, or (ii) based on one or more characteristics of a function associated with the plurality of pressure measurements over time is disclosed in paragraphs [0104] through [0109].
With respect to claim 23, the method of claim 13, further comprising: actuating, by the processor, the shut-off valve to switch to a second open state to allow the fluid to flow through the hollow structure after obtaining the different plurality of pressure measurements; generating, by the pressure sensor, a plurality of fluid flow rate measurements after actuating the shut-off valve to switch to the second open state; estimating, by the processor and using the plurality of fluid flow rate measurements, a fluid volume indicative of an amount of fluid flowing through the hollow structure after causing the shut-off valve to switch to the second open state; comparing, by the processor, the fluid volume to a predefined fluid volume value; and detecting, by the processor, the fluid leak event further based on the comparison of the fluid volume to the predefined fluid volume value is disclosed in paragraphs [0104] through [0109].
With respect to claim 25, the leak detection system of claim 1, wherein: determining that the plurality of pressure measurements measured while the shut-off valve is in the closed state change in the uniform direction indicating the pressure decrease over time uses a line fitting method; and determining that the different plurality of pressure measurements measured while the shut-off valve is in the open state change in the other uniform direction indicating the pressure increase over time uses another line fitting method. 26. (Previously Presented) The leak detection system of claim 25, wherein: determining that the plurality of pressure measurements indicate a pressure decrease over time comprises determining, using the line fitting method, that a line for the plurality of pressure measurements measured while the shut-off valve is in the closed state has a negative slope indicating the pressure decrease over time; and determining that the different plurality of pressure measurements indicate a pressure increase over time comprises determining, using the other line fitting method, that the different plurality of pressure measurements measured while the shut-off valve is in the open state has a positive slope indicating the pressure increase over time.






Response to Arguments
Applicant’s arguments with respect to claim(s) 1-6, 8, 10, 11, 13-18, 20, 22, 23, 25, and 26 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY T FRANK whose telephone number is (571)272-2193. The examiner can normally be reached M-F 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESHKUMAR PATEL can be reached on (571) 272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RODNEY T. FRANK
Examiner
Art Unit 2861



November 25, 2022

/JOHN FITZGERALD/           Primary Examiner and Acting Supervisory Patent Examiner, Art Unit 2855